Title: To John Adams from James McHenry, 17 August 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 17 Augt. 1798.

I have just received the enclosed letter and address. General Badgley of Hampton, lives near Baltimore, is one of the wealthiest men in the state of Maryland, and at the same time, influential and respectable.
With the sincerest attachment / and respect, I am Sir / your faithful & / obt. st.


James McHenryPerhaps  you may remember my putting an address into your hands the day before you left Philada to which I have received no answer.